/Z6S-/S
                                                    npjpiM A I




     A?Pa\an-v                               FILI
                          .        COURT OF CRIMINAL APPEALS
                                         I




The ^Me e>£ Tews
                 ^^                    Abel Acosta, Clerk




     CB>, KnA 4Vic HO^ ^vS-Vnc-V Qour-t- for £cfc>r
    "Covmty, Trial Cou.r4- Uo. A-SV^

  fe-VYVio^ "for Di^creVionarij Review

                                               s o t cr 3*vist

                 ^je\0




                              ioi^00
             s^                         Summary of Argument

      This is argument for Appellant, Johnny Craig Trout on
judgements of the Courts of Ector County. The Appellant whom is pro
se, tryed to get an Attorney pro bono. The trial" court rules for the
Grand Jury were not followed, the rule for Limine was in effect. Acts
1965, 59th Leg., vol. 2, p. 317, ch. 722. 1.05. were violated, none of
the Rights of Accused were given. Appelant was never given a
speedy puMfc trial, Appelant was never called to give a statement to
the Grand Jury. Appellant never received anything from the Grand
Jury except the copy of the indictment, which was delivered to
Appellant in jail by the Sheriff on April 1\ 2010. There was no
information given about who testified, or if anyone testified before
the Grand Jury.

      The documents state that the Appellant was assigned Attorney
Johnny Carrasco, this Attorney has never made any contact what so
ever. The Appellant has never had an Attorney for this Appeal.
Having tried to locate Mr. Carrasco, he is not even listed in the
yellow pages under Attorney's in Ector County at all.

      The Court of Appeals affirmed the judgement of the Court. My
Mother, Karen Trout is the only help I have had. I was ordered to
jail for 180 days, I shoud have had a Court Appointed Attorney, one
was never made available to me at all.

      On January 11th, 2010, Appellant went after his own vehicle,
Appellant went to jail, bonded out the next day for $100. On January
22nd, 2010 the Ector County Sheriff came and arrested Appellant at
his job for burglary.
^>ee Cla\m^v\A-: brewW BurL pia.^ aw)t cjkvj,, femuA^ 8arK cWmdl cl
Crime. Vie^im^ CowypeAsocVion -from -v^ne Office of-^fhc

      TKis b where, -VVub al\ s-w-ted, -the a^aaW- charge
NAjas CjDmj)\e-Ve\^ maie u.^> so -VW-V ^otJ(\d& ^uir^\ CP^lrf
fPr\5El\i O^im $5"00?6 -Trom 4ViC PH-Yorna/ CqWraA.
      The purpose oJP -\-Vvl Woh'on in Um\ne, which
wi-rY^eAA ai\ w^tb!>ts CAUed on ftfpeJlayv4-s beWf,
mMrivc-kd wi-Vnoseb -K> re-frain fro^\ arwj wafUioia
or 'wv-Verrocyx-Hbvx, cUmoVKf, or md£r-e_c&i/ in an^

     Th-c \MMTi(L*V A-vWfteu ouimte ^^ ^f\od discovery
ordor d\A rto^ysrc -V^e WVc -vo dispose \v\ formaloia
rtjard\^a -V-V^ ideMi^M ©•£ voU-neeses who -\-eM-V£ie$
     7?c flppc.lla/dt nf\)d the. Mate.
 arc NOJ- On) (FiQi/at rtround, fippcdlarJT
Qhod/d /We had ry /HtnrNCy, %'.$ i£
_x




rJot Truth Q/vrJ ofo'st/ce.
        ellodd arid Mtdher       ktvouJ HiS
Pciih'oA/ is Msr/~ at all pdl/inli& Lrgal RiqfdZ
tor Cjoi/njsd aJerr. gb()£ u/d ha\/C had a Court'
appointed Attorney from t/>c st^d.
    rt>r thd /)/>) up. AppeJfmds Court
 date 'a Oe.c. if n_Nk-. jte -trf^f^ dpfe
  /fc ol ^/ s Aate ] fVo\/ X9 ju>/f AifrlUir
 has. A/d+ •S're.n/ an A-riorMey, rT/0    State's MotloflJ re.we^
+ida Hat- t-A-e Cnnr-r nrder Appellant do
Irdmu, A/.S fad-          Fdntr.h M 0   Irmlf
/.s n/dt dh^- fidhrrtef nf rzQ.trd r?A/d
do tA& best- of rS-f/g/e.^ kmuj/eM-e\ is
pJnt an ftttr>rrVey gk q(/•
    „
     rTaZ/wwy C/arraAd. 4+Tdr/OQy HA) lbCMJ.
             7        r




 dnteA 19 riay trY f)e.o, do/?. T/ie, %tide
 put that fake Aitor/vey '6 h)gn                                           Appealed to the Court of Appeals
+rf    w             (/»
C7     Ul
       -
>•

      (0
      (A
            7
            CO
      a>
S     TJ
            CD
                             From the 7o*                                               Court
      O
                     co"
            CM
            CO
            1-       (A
                                                 of Ector County
c     CO             4)
c
xz    X
            6?
                     TJ    Applied for by Johnny Carrasco                              _, Attorney
      o              O
->    m
            CO       in    for Appellant                                     on the 19      day of
      p     o
            o>
                     o
                     CO
      a!                   December                     20 13     and delivered to the Court of
            t^
            o        E
            o        o
      CM                   Appeals for the 11th District of Texas at Eastland, Texas on the
            Z
            CO             21 day of Maron                           2014 .
      3     CO
            TJ       ffi                       Janis Morgan                 District           C|er|<
            C        O
            (0              70th                                      Court, Ector County Texas.
            CO       z
                     o                  By 1st Eva B Franco                                 , Deputy
            z        o
            •c       CO
            0)             AppellantCourtCause No. 11-13-00377-CR
            A
            o
            a:             Filed in Court of Criminal Appeals, at.
                           Texas, the         day of                                   _.20_
                                                                                               Clerk,

                                                                      Court of Criminal Appeals.
                                        By.
               Q^f^/d/rA/7L dchrtw Cro'e door /S oftzNed by DestfNfi Crouoh,
     X%ieppzd i'N arte/ Sfiid, X uJaNh Me. fey* +o
     rry Cm an/dwy cc// phc/ve! X h/W& tojo -to
     Udork , De^vrv^/ldreNdA QNd Mi^h^/I* q/dd
     her liftte hoy LJerc ojl IN Me room ,~X Ne^r
     holhredT'^M a0ifd )heyh*lferecf
     for Du3i->N Otf^iNoAm^ roNNfNf Qd+ o? the,.
     back rooM QtJd ruN at we^ Kicked'/we irJ "Me
     StpnaoAjX had cw/y Stepped / Poof iid bide*
o
     t/st door. Di/sh'N Q/tidJI /Wee/ 0*1 "Me Couch
     X ICnJQuJX Make a rt-/$+cifie, X broke -&ee- free
      Of Q&stiM qrdd rued OUT ffic deort /QvsTfN ruN
      a-^ferne, ptdd Qi&f/N picked ap a £e/ee o$-a/»f&
      \rofd Q/ud QshaSe-J A?e foudard fhe, Srerafe Sheet-
    X W fast My Zhoe-'S /*/f4e scufPfe ivifh O^srih
    X uJee*/ fur/dtd oxlzn ±6 7%e
     Qh&.rf0 jtd q feu; hourst Iday or 10 day's ?
     ^(fdq^^prindfs UJould have beerd ~faf$>,/d, Xd/d ,•'•©   Not />*ve q Aa/.'/cj a/V /£ jT had qj\ji^eJ JZ Sure
       vjooid rdoi he out of \ad f/je /Vex/1 o^y onJ a
       ®ldt>,co hcNd/X^ thzy hod a k/v'1 O"^"




o




                                                                  /?
 X -fht fyflpeNcuU- prov| for Q\rw:e and. mtmj -Frew -vhe.
©£ 4he_ %tt\ksd, $t\s \(\\&, Wk Leg., voLZ, p/2>irI/ cklZZ.
Ar-V. \.05. VJt c^&IC for forg\veAOb Vn noV Wwaim proper
 rCpresev\4-a4ioia, \Xhdir Uxwj, is nopmActs 1965, 59th Leg., vol. 2, p. 317, ch. 722. Art. 1.05. RIGHTS OF ACCUSED. In all
criminal prosecutions the accused shall have a speedy public trial by an impartial jury. He
shall have the right to demand the nature and cause of the accusation against him, and to
have a copy thereof. He shall not be compelled to give evidence against himself. He shall
have the right of being heard by himself, or counsel, or both; shall be confronted with the
witnesses against him, and shall have compulsory process for obtaining witnesses in his
favor. No person shall be held to answer for a felony unless on indictment of a grand
jury. Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. This article was amended by the 84th
Legislature. Pending publication of the current statutes, see S.B. 1517, 84th Legislature,
Regular Session, for amendments affecting this section. Art. 1.051. RIGHT TO
REPRESENTATION BY COUNSEL, (a) A defendant in a criminal matter is entitled to
be represented by counsel in an adversarial judicial proceeding. The right to be
represented by counsel includes the right to consult in private with counsel sufficiently in
advance of a proceeding to allow adequate preparation for the proceeding, (b) For the
purposes of this article and Articles 26.04 and 26.05 of this code, "indigent" means a
person who is not financially able to employ counsel, (c) An indigent defendant is
entitled to have an attorney appointed to represent him in any adversary judicial
proceeding that may result in punishment by confinement and in any other criminal
proceeding if the court concludes that the interests ofjustice require representation.
Except as otherwise provided by this subsection, if an indigent defendant is entitled to
and requests appointed counsel and if adversarial judicial proceedings have been initiated
against the defendant, a court or the courts' designee authorized under Article 26.04 to
appoint counsel for indigent defendants in the county shall appoint counsel as soon as
possible, but not later than the end of the third working day after the date on which the
court or the courts' designee receives the defendant's
     Acts 1965,59th Leg. vol. 2, p. 317, ch. 722. Art. 1.05. RIGHTS OF ACCUSED In all
     criminal prosecutions the accused shall have aspeedy public trial by an impartial jury. He
     shall have the right to demand the nature and cause ofthe accusation against bu^andto
     have acopy thereof. He shall not be compelled to give evidence against himself He shall
     have the right ofbeing heard by himself, or counsel, or both; shall be confronted with the
     witnesses against him, and shall have compulsory process for obtaining witnesses in his
     favor. No person shall be held to answer for afelony unless on indictment ofagrand
      jury. Acts 1965,59th Leg., vol. 2, p. 317, ch. 722. This article was amended by the 84th
     Legislature. Pending publication ofthe current statutes, see S3 1517,84ft Legislature,
     Regular Session, for amendments affecting this section. Art. 1.051. R1GHI 1U
     REPRESENTATION BY COUNSEL, (a) Adefendant in acnminal matter is entitled to
     be represented by couiisel man adversarial                                          .
     representedby counsel includes the right to consults private wimco^
     advance ofaproceeding to allow adequate preparation for the proceeding. 0>) For the
      purposes ofthis article and Articles 26.04 and 26.05 ofthis code, "indigent' means a
      person who is not financially able to employ counsel, (c) An indigent defendant is
      entitled to have an attorney appointed to represent him in any adversary judicial
      proceeding that may result in punishment by wiiiinement and many omer OTimnal
      proceeding ifthe court concludes that the interests ofjustice require ^Presentation^
      Except as otherwise provided by mis subsection, ifan indigent defendant is entitled to
      and requests appointed counsel and ifadversarial judicial proceedings have been initiated
      against the defendant, acourt or the courts' designee authorized under Article 26.04 to
      appoint counsel for indigent defendants inthe county shall appoint counsel as soon as
      possible, but not later than the end ofthe third worlring day after the date on whichthe
      court orthecourts' designee receives thedefendant's




^k;Ck^f^4kra^
v    J                           , -PAr           r<>r/* °~
aAid £"**
     RECEIVED IN
                 onJ ™fjppe.ll**1
                       A ,j -/S° Mofor
                                    .                                                             *
COURT OF CRIMINAL APPEALS                   ' '              ,,          C\&4 C^6^^

         DEC 03 2015



    Abel Acosta, Clerk

                                                                                                      ii
Opinion filed August 28, 2015




                                           In The



        Cletoentf) Court of gfypeate
                                 No. 11-13-00377-CR



                    JOHNNY CRAIG TROUT, Appellant
                                              V.

                      THE STATE OF TEXAS, Appellee


                       On Appeal from the 70th District Court
                                   Ector County, Texas
                            Trial Court Cause No. A-37,204



                       MEMORANDUM                       OPINION

      The jury found Appellant, Johnny Craig Trout, guilty of the second-degree
felony offense of burglary of a habitation.1 The jury assessed punishment at
confinement for five years and a fine of $5,000, but recommended community
supervision. The trial court accepted the recommendation ofthe jury, suspended the

       ]See TEX. PENAL CODE ANN. § 30.02(a), (c)(2) (West 2011).
sentence, placed Appellant on community supervision for ten years, imposed the
fine of $5,000, and then sentenced Appellant to 180 days in the county jail as part of
his community supervision. Appellant's pro se brief makes several complaints but
does not outline any issues; however, we construe the brief to raise two issues on
appeal with an attempt to raise two additional issues. We affirm.
                               I. The Charged Offense
      The grand jury returned an indictment against Appellant for the first-degree
felony offense of burglary of a habitation for entering a habitation without the
consent of the owner and committing or attempting to commit the felony offense of
aggravated assault with a deadly weapon. Penal § 30.02(d). The jury convicted
Appellant of the lesser included offense of burglary of a habitation for entering a
habitation without the consent of the owner and committing or attempting to commit
simple assault. Id. § 30.02(a)(3). As relevant here, a person commits the offense of
burglary of a habitation if, without the effective consent of the owner, he enters a
habitation and commits or attempts to commit a felony, theft, or an assault. Id. This
offense is a felony of the second degree if the offense occurs in a habitation. Id.
§ 30.02(c)(2). An individual adjudged guilty ofa felony in the second degree shall
be punished by imprisonment for any term ofnot more than twenty years orless than
two years and a fine not to exceed $10,000. Id. § 12.33 (West 2011).
                                 II. Evidence at Trial

       One winter day in Odessa, Brenda Burk and Dustin Burk, Appellant's former
girlfriend and her son, visited Deanna Crouch at her home. Michelle Havner,
Crouch's daughter-in-law, was also at Crouch's home. During the visit, Crouch
heard a noise at the door to her carport, and she looked out of the small diamond-
shaped window in the door and saw someone bending down on the other side.
Crouchthen reached to lockthe deadbolt when Appellant burst through the door and
knocked her over. Crouch testified that Appellant yelled, "I'm going to kill. Give
                                           2
me my keys, b—h." Similarly, Brendatestified that Appellant yelled, "I'm going to
kill you, b—h." Brenda then screamed to her son, Dustin, who was in the kitchen,
that Appellant was holding a knife.
      At trial, Dustin described Appellant's knife as a pocketknife, whereas Brenda
described it as a huge kitchen knife with a very long blade, almost machete size.
Crouch testified that Appellant had a pocketknife in one hand and a butcher knife in
the other. Michelle, who went to the back room of the house after Appellant forced
his way in, testified that she did not see Appellant with a knife. Dustin ran out of
the kitchen and kicked Appellant in the stomach and the crotch, as Brenda ran
outside into the carport to call 911. Dustin then shoved Appellant out the door into
the carport and threw a crate at him as Appellant lunged toward Brenda with aknife.
Appellant then ran down the street to the storerooms located in the alleyway on
Crouch's property. Appellant then walked back toward the house as a deputy from
the Ector County Sheriffs Department pulled into Crouch's driveway. Justin
Hamm, a deputy with the sheriffs department, apprehended Appellant, but Deputy
Hamm did not find the knife.
      Matthew Havner, Crouch's son, arrived at the scene and walked back to the
storerooms to search for Appellant's knife. Matthew testified that he found a knife
with a seven-inch blade by the storerooms, picked itup with a plastic bag, and called
the sheriffs department to retrieve the knife. Vicki Drennan, a crime scene
investigator, testified that the sheriffs department catalogs all evidence with an
invoice number. However, if a defendant pleads guilty to a charge, then the evidence
is destroyed. After Appellant's arrest, he pleaded guilty to a violation of the
protective order that Brenda Burk filed some months earlier, so the sheriffs
department destroyed the knife without cross-referencing it to the present case.
                                             III. Analysis
       Appellant, who is pro se, first submitted a set of documents written by his
mother as his brief. The State moved to have the brief redrawn, and we ordered
Appellant to submit a new brief. The second brief, written by Appellant, failed to
(1) identify the parties, (2) provide an index ofauthorities, (3) present a statement of
the case, (4) outline issues presented, (5) give a summary of his argument, and
(6) provide anargument with citations toboth the record and authorities. See Tex. R.
App. P. 38.1(a), (c), (d), (f), (h), (i). Although Appellant provided a recitation of
facts, he rarely cited to the record except to briefly reference testimony about the
knife and to claim alleged inaccuracies in the record. See Tex. R. App. P. 38.1(g);
Narvaiz v. State, 840 S.W.2d 415, 430 (Tex. Crim. App. 1992) (held appellant
waived any error by failing to identify where in the record the alleged error
occurred).
       Appellant is not entitled to special consideration solely because he is pro se.
See Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App. 1988). Although we
allow some latitude to a pro se appellant to comply with the Rules of Appellate
Procedure, Appellant's brief fails to meet most ofthe requirements.2 See Perez v.
State, 261 S.W.3d 760, 763 n.2 (Tex. App.—Houston [14th Dist] 2008, pet. refd)
(a pro se litigant is held to the same standards as alicensed attorney and must comply
with applicable laws and rules ofprocedure). After a review ofAppellant's brief,
we note that Appellant complains about the sufficiency ofthe evidence and alleged
excessive punishment in violation of the Eighth Amendment of the United States
Constitution.3 And even though his briefing is insufficient, we note that he also


        2We note that Appellant was represented by retained counsel attrial and that Appellant thereafter
presented aclaim of indigence to the trial court with respect to this appeal. The trial court determined that
Appellantwas not indigent.
        3See U.S. CONST, amend. VIII.
claims the State withheld evidence, which is an allegation that the State violated
Brady.* Appellantalso complains about the jury verdict form.
      A. Challenge to Sufficiency oftheEvidence
      Appellant contends that the evidence was insufficient to sustain his conviction
for burglary of a habitation. We review sufficiency of the evidence under the
standard set forth in Jackson v. Virginia, 443 U.S. 307, 318 (1979). Brooks v. State,
323 S.W.3d 893,912 (Tex. Crim. App. 2010). Under this standard, we review all of
the evidence inthe light most favorable to the jury's verdict and decide whether any
rational jury could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319. Thetrierof fact holds theresponsibility
to resolve conflicts inthetestimony fairly, weigh theevidence, and draw reasonable
inferences from basic facts to ultimate facts. Id. We are to resolve inconsistencies
in the testimony in favor ofthe verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex.
Crim. App. 2000); Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986);
Isham v. State, 258 S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet. refd).
      The relevant element, under Section 22.01(a)(2) of the Texas Penal Code,
which was properly outlined in the jury charge, is "intentionally or knowingly
threatens another with imminent bodily injury." PENAL § 22.01(a)(2) (assault).
Brenda testified that Appellant threatened to kill her and lunged at her with a knife.
Though the witnesses' testimony was inconsistent regarding Appellant's possession
ofa knife, possession ofa deadly weapon is not an element ofthe lesser included
offense ofwhich Appellant was convicted. Id § 30.02(a). Ifthe evidence raises any
conflicting inferences, we presume that the trier of fact resolved such conflicts in
favor of the prosecution. Jackson, 443 U.S. at 318; Brooks, 323 S.W.3d at 894;


       4Brady v. Maryland, 373 U.S. 83, 87(1963).
.Curry, 30 S.W.3d at 406. As factfinder, the jury may determine the weight and
 credibility of a witness's testimony. Sharp, 707 S.W.2d at 614. We hold the
evidence was sufficient for the jury to have found beyond a reasonable doubt that
Appellant entered Crouch's habitation, without her consent, and committed or
attempted to commit an assault. We overrule Appellant's issue on the sufficiency
of the evidence.

      B. Allegation ofCruel and Unusual Punishment
      Appellant argues that his sentence was very excessive and constitutes cruel
and unusual punishment mviolation ofthe Eighth Amendment ofthe United States
Constitution. See U.S. CONST, amend. VIII. Appellant did not raise this issue at
trial, and it is waived. Tex. R. App. P. 33.1(a); Arriaga v. State, 335 S.W.3d 331,
334 (Tex. App.—Houston [14th Dist] 2010, pet. refd). We overrule Appellant's
issue on punishment.
       C. Complaints about Grand Jury Notes and Handwritten Jury Verdict
          Form

      Appellant complains that he did not get grand jury witness information, which
the State interprets as an attempt to claim a Brady violation because a list ofgrand
jury witnesses was never produced. Appellant also complains that the trial court
improperly handwrote part ofthe jury verdict form. Appellant does not cite to any
 authorities on these complaints, and these complaints are waived. See Tex. R.
 APP. P. 38.1; Perez, 261 S.W.3d at 765.
       D. Two Miscellaneous Issues

       Finally, Appellant complains that the court reporter's record is inaccurate
 concerning certain dates and testimony. He claims, among other things, that the
 knife was not accidentally destroyed by law enforcement but was part of the
 evidence at trial. Appellant's last complaint is that he did not receive any tape
 recordings, as part ofthe appellate record, to review to prepare his appeal. We note
.that no tape recordings were admitted into evidence at trial. Again, Appellant has
failed to cite any authorities to support his complaints, and these issues are waived.
See TEX. R. App. P. 38.1(h); Perez, 261 S.W.3d at 765.
                                    TV. Conclusion

       We have reviewed the record, and we hold that the evidence is sufficient to
support Appellant's conviction. We further hold that Appellant waived his
complaints about punishment, the grand jury information, the jury verdict form, and
alleged inaccurate or missing evidence. We overrule all ofAppellant's issues.
                                V. This Court'sRuling
       We affirm the judgment ofthe trial court.



                                                     MIKE WILLSON

                                                     JUSTICE



August 28, 2015
Do notpublish. See TEX. R. App. P. 47.2(b).
 Panel consists of: Wright, C.J.,
 Willson, J., and Bailey, J.
        CAUSE NO. 11-13-00377-CR




       IN THE COURT OF APPEALS


ELEVENTH JUDICIAL DISTRICT OF TEXAS



         JOHNNY CRAIG TROUT,
                  Appellant




             STATE OF TEXAS,
                 Appellee



On appeal from the 70th Judicial District Court
            of Ector County, Texas
     Trial Court Cause Number A-37,204



       STATE'S APPELLATE BRBEF




                 Michael Bloch
                 Assistant District Attorney
                 Ector County District Attorney's Office

                 Ector County Courthouse
                 300 N. Grant, Room 305
                 Odessa, Texas 79761
                 (432) 498-4230 Phone
                 (432) 498-4293 Fax

                 Attorney for the State of Texas
                Identity of Parties and Counsel


ATTORNEYS FOR THE STATE AT TRIAL:

Brooke Hendricks
Amanda Navarette
Assistant District Attorneys
Ector County Courthouse
300 N. Grant, Room 305
Odessa, Texas 79761

ATTORNEY FOR THE STATE ON APPEAL

Michael Bloch
Assistant District Attorney
Ector County Courthouse
300 N. Grant, Room 305
Odessa, Texas 79761

ATTORNEY FOR THE APPELLANT AT TRIAL:

Jeffrey T. Robnett
P.O. Box 1583
Midland, Texas 79702

APPELLANT PRO SE ON APPEAL:

Johnny Craig Trout
P.O. Box 1793
Quinlan, Texas 75474

TRIAL COURT:


Hon. Denn Whalen
70th District Court
Ector County, Texas
300 N. Grant
Odessa, Texas 79761
                              Table of Contents




Identity of Parties and Counsel                                               2

Index of Authorities                                                          4

Statement of the Case                                                          7

Statement of Facts                                                             7

Summary ofthe Argument                                                        10

Argument

             I.      The evidence was legally sufficient to sustain the
                     jury's finding that Appellant committed the offense of
                     burglary of a habitation with intent to commit assault   10

Conclusion and Prayer                                                         14

Certificate of Service                                                        15

Certificate of Compliance                                                     15
                           Index of Authorities


CASES


Brady v. Maryland,
312> U.S. 83 (1963)                                          10,13

Clayton v. State,
235 S.W.3d772, 778 (Tex. Crim. App. 2007)                       11

Dewberry v. State,
4 S.W.3d 735, 740 (Tex. Crim. App. 1999)                        13

Ex parte Reed,
271 S.W.3d698, 726-727 (Tex. Crim. App. 2008)                   14

Jackson v. Virginia,
443 U.S. 307, 319 (1979)                                        11

Johnson v. State,
803 S.W.2d 272, 279 (Tex. Crim. App. 1990)                      12
Jones v. State,
944 S.W.2d 642, 647 (Tex. Crim. App. 1996)                      11

Knight v. State,
406 S.W.3d 578, 590 (Tex. App. - Eastland 2013, pet. refd)      14

Matson v. State,
819 S.W.2d 839, 846 (Tex. Crim. App. 1991)                      12

Padilla v. State,
254 S.W.3d 585, 590 (Tex.App.-Eastland 2008, pet. refd)         13

Sanders v. State,
119S.W.3d 818, 820 (Tex. Crim. App. 2003)                       12

Swearingen v. State,
101 S.W.3d 89, 94 (Tex. Crim. App. 2003)                        12


                                       4
Winfrey v. State,
323 S.W.3d 875, 878-79 (Tex. Crim. App. 2010)      11

STATUTES AND RULES


Tex. R. App. P. 38.1(i)                            14

Tex. R. App. Proc. 33.1 (a)(1)(A)               13, 14
                     CAUSE NO. 11-13-00377-CR



                    IN THE COURT OF APPEALS


           ELEVENTH JUDICIAL DISTRICT OF TEXAS



                      JOHNNY CRAIG TROUT,
                               Appellant




                          STATE OF TEXAS,
                                Appellee


            On appeal from the 70th Judicial District Court
                        of Ector County, Texas
                 Trial Court Cause Number A-37,204



                    STATE'S APPELLATE BRBEF



TO THE HONORABLE JUSTICES OF SATO COURT:

      COMES NOW, Appellee, the STATE OF TEXAS, by and through

its District Attomey, R.N. (Bobby) Bland and Assistant District Attorney

Michael Bloch and presents for receipt its Appellate Brief in the

above-styled and numbered cause of action.
                           Statement of the Case


      On April 20, 2010, Johnny Craig Trout, hereinafter Appellant, was

indicted for the offense of burglary, alleging that Appellant entered the

habitation of Deanna Crouch and did attempt to commit or committed the

felony offense of aggravated assault with a deadly weapon, to-wit: a knife.

CR 6. Appellant pled not guilty. 4 RR 8. The trial on guilt/innocence was

held on November 20,2013, at the conclusion of which the jury found

Appellant guilty of the lesser-included offense of burglary of a habitation

with intent to commit assault. 4 RR 139-140. The jury assessed punishment

at confinement for five years, but recommended that the sentence be

suspended and Appellant be placed on community supervision. 5 RR 31-32.

The trial court sentenced Appellant to five years TDCJ, but suspended the

sentence and placed Appellant on community supervision for ten years. 6

RR 4-5. As a condition of community supervision, Appellant was ordered to

serve 180 days in the Ector County Jail. Id. The State now responds to

Appellant's appeal of this conviction.

                             Statement of Facts


      On the date ofsubject incident, January 11, 2010, Deanna Crouch

lived at 2324 North Canyon Avenue in Ector County, Texas. 4 RR 13. On

that day, Brenda Burk, whom Crouch described as an "acquaintance" arrived
at the residence with her, Burk's, son Dustin Burk, who had come to do his

laundry. Id. at 14-15, 41. Some of Crouch's relatives showed up at the

residence shortly thereafter, and after having a conversation with Burk,

Crouch told Burk she needed to leave "[bjecause I was going to be baby

sitting, and I didn't want the ruckus at my house." Id. at 15. Suddenly,

Crouch heard a noise at the door leading to the carport, she looked through

the window and saw someone bending down. Id. at 16. She reached to go

and lock the dead bolt, "and the next thing I know the door pops open." Id.

at 16. Appellant - who Burk identified at trial as her live-in boyfriend -

came charging through the door, knocking Crouch down and yelling and

screaming "I'm going to kill" and "Give me my keys, bitch." Id. Crouch

testified that Appellant did not have permission to enter her house. Id. at 24.

Crouch saw Appellant with a big butcher knife in one hand and a

pocketknife in the other, and ordered her daughter-in-law to take the baby

away.1 4 RR 16,19. Her daughter-in-law hid in a closet and called 911. Id.

at 27. Appellant came at Burk with a knife shouting "I'm going to kill you,

bitch." Id. at 42. Burk called for her son Dustin. Id. Dustin had been


sitting in the kitchen; he heard the commotion and came out of the kitchen



1There was some disagreement among the witnesses as to what type or how many knives
Appellant had. Crouch's daughter-in-law did not see a knife. 4 RR 32. Dustin observed
only one knife. 4 RR 39. Burk observed a long knife, "almost machete size." 4 RR 52.
and began fighting and wrestling with Appellant. Id. at 17, 35. Burk fled to

the carport. Id. at 42. As the two men fought, Dustin pushed Appellant out

the door and into the carport. Id. at 17,43. Seeing Burk out there,

Appellant came running at her again, but was foiled when Dustin threw a

crate at him. Id. at 43. Appellant then abandoned the encounter and went

down the alleyway where Crouch kept a number of storerooms. Id. at 17,

35. Appellant started coming back from the storerooms2 when the Ector

County Sheriffs Office arrived and apprehended him. Id. at 36. Police did

not find Appellant with any knives; however, Crouch's son later found a

knife among the storage units. Id. at 61-62. He called the Sheriffs

Deputies, who returned and retrieved theknife.3 Id. at 62.

       Appellant testified at trial that he did indeed force his way into

Crouch's home, although he denied having had a weapon. 4 RR 100. The

jury convicted Appellant of the lesser-included offense of burglary of a

habitation with intent to commit assault.




2Although stating that Appellant attacked Burk with the knife "twice," Burk seemed to
testify that Appellant came at her with a knife a third time after he came back from the
storage sheds, and states that Dustin was inside at the time. It appears in that case that
Sheriffs Deputies separated them. 4 KK 53.
3The knife was logged into evidence, but there was apparently a plea to another matter
which resulted in the knife being destroyed. 4 RR 70-71. Fingerprints were also not
taken. 4 RR 75.
                         Summary of the Argument

      The evidence was legally sufficient to sustain the jury's finding that

Appellant was guilty of the charged offense. Several State's witnesses

testified that Appellant forced his way into a residence that he had no

permission to enter, and assaulted some of the occupants. The jury assessed

the credibility of the State's witnesses and Appellant and, based upon those

assessments, adjudged Appellant guilty of burglary of a habitation with the

intent to commit assault. Appellant failed to preserve error in connection

with his complaint about not receiving a list of grand jury witnesses, and in

any event he does not make the requisite showings necessary to obtain relief

under Brady. With regard to Appellant's complaint that the trial court made

a handwritten correction on the verdict form, Appellant has cited no

authority in support of his position that this was improper, and fails to cite to

the record where his counsel objected to this alleged impropriety.

                                  Argument

                                       I.


     The evidence was legally sufficient to sustain the jury's finding
that Appellant committed the offense of burglary of a habitation with
intent to commit assault


      Although he does not designate issues or points of error, Appellant

seems to argue that the evidence was insufficient to support his conviction.


                                            10
When reviewing a case for legal sufficiency, this Court should view all of

the evidence in the light most favorable to the verdict and determine whether

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt." Winfrey v. State, 323 S.W.3d 875, 878-79 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

Thus, this Court should "determine whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the

evidence when viewed in the light most favorable to the verdict."' Id. at 879.

(quoting Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). "It

has been said, quite appropriately, that '[t]he appellate scales are supposed to

be weighted in favor of upholding a trial court's judgment of conviction, and

this weighting includes, for example, the highly deferential standard of

review for legal-sufficiency claims.'" Id. The Court "must therefore

determine whether the evidence presented to the jury, viewed in the light

most favorable to the verdict, proves beyond a reasonable doubt that

appellant" committed the crime for which the jury found him guilty. See id.

The appellate court is not required to believe the record evidence, nor to pass

on the credibility ofwitnesses. The jury exclusively judges the credibility

and weight oftestimony. Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim.

App, 1996). The jury is free to draw reasonable inferences from basic facts


                                          11
to ultimate ones. Sanders v. State, 119 S.W.3d 818, 820 (Tex. Crim. App.

2003). The appellate court's duty is simply to pass on whether a rational trier

of fact could have found all of the essential elements beyond a reasonable

doubt. Johnson v. State, 803 S.W.2d 272,279 (Tex. Crim. App. 1990). The

verdict may not be overturned unless it is irrational or unsupported by proof

beyond a reasonable doubt. Matson v. State, 819 S.W.2d 839, 846 (Tex.

Crim. App. 1991); see also Swearingen v. State, 101 S.W.3d 89, 94 (Tex.

Crim. App. 2003).

      In this case, the record is replete with evidence that Appellant

committed the offense of burglary with intent to commit assault. Crouch

testified that Appellant popped open the door to her residence and knocked

her down flat on her back. 4RR16, 20. She further testified that Appellant

did not have permission to enter her house. Id. at 24. Dustin Burk testified

that upon entering Crouch's home Appellant was "going for my mother."

Id. at 35. Burk also testified that after Appellant forced his way in "he's

coming at me and shouting I'm going to kill you, bitch." Id. at 42. She also

testified that Appellant "is jumping at me" when Dustin came to her aid. Id.

When Burk flees to the carport, Appellant comes at her again, but is foiled

when Dustin throws a crate at him. Id. at 43. A victim's testimony is alone

sufficient to sustain a conviction for an assaultive offense, even where the


                                          12
victim's memory was not perfect and her statements not always completely

consistent. See Padilla v. State, 254 S.W.3d 585, 590 (Tex.App.~Eastland

2008, pet. refd). This Court should not resolve any conflict of fact, weigh

any evidence, or evaluate the credibility of the witnesses, as this was the

function ofthe trier of fact. See Dewberry v. State, 4 S.W.3d 735, 740 (Tex.

Crim. App. 1999). Here, the jury assessed the credibility of the State's

witnesses and Appellant and, based upon those assessments, adjudged

Appellant guilty of burglary with the intent to commit assault. This Court

should defer to that finding. Appellant's sufficiency of the evidence claim

should be overruled.


       Appellant also seems to complain that the State did not provide him

with information regarding the identity ofwitnesses who testified before the

grand jury. The trial court's discovery order did require the State to disclose

that information. CR 11. However, there does not appear in the record any

objection or complaint from Appellant's counsel that this information was

not provided. Hence, error has not been preserved. Tex. R. App. Proc. 33.1

(a)(1)(A). Moreover, under its present incarnation, to succeed in showing a

Brady violation4, an individual must show that(1)the evidence is favorable

to the accused because it is exculpatory or impeaching; (2) the evidence was

4Appellant does not mention Brady or exculpatory evidence in his brief. However, the
State thinks this may be what he is trying to argue.

                                              13
suppressed by the government or persons acting on the government's behalf,

either inadvertently or willfully; and (3) the suppression of the evidence

resulted in prejudice (i.e., materiality). Ex parte Reed, 271 S.W.3d 698, 726-

727 (Tex. Crim. App. 2008). Appellanthas not made these showings. This

poinfof error shoujkibe overruled.

       Appellant also seems to complain ofthe trial court's handwritten

jiotatipns on the verdict form; specifically, adding "with intent to commit

assault" to the burglary of a habitation charge. Clearly it was a

typographical error to omit that phrase, and the trial court (presumably it was

the trial court) corrected it. First, Appellant has cited no authority in support

of his position that this was improper, and thus has waived that argument.

Tex. R. App. P. 38.1(i); see also Knight v. State, 406 S.W.3d 578, 590 (Tex.

App. ~ Eastland 2013, pet. ref d). Second, Appellant's counsel did not

object to this alleged impropriety and hence waived any such complaint. See

Tex. R. App. Proc. 33.1 (a)(1)(A). This issue should also be overruled.

                           Conclusion and Prayer

       The State of Texas prays this court overrule Appellant's points of

error and affirm Appellant's conviction.




                                           14
                                Respectfully Submitted,

                                Michael Bloch
                                Ector County District Attorney's Office

                                BY:     /s/ Michael Bloch
                                       Michael Bloch
                                       Assistant District Attorney
                                       SBN 24009906
                                       blochmj@co.ector.tx.us

                                       Ector County Courthouse
                                       300 N. Grant, Room 305
                                       Odessa, Texas 79761
                                       (432) 498-4230 Phone
                                       (432) 498-4293 Fax


                           Certificate of Service


      I certify that on this 5th day of September, 2014, a copy of the
foregoing State's Appellate Brief was mailed to

      Johnny Craig Trout
      P.O. Box 1793
      Quinlan, Texas 75474

                                       /s/ Michael Bloch

                                       Michael Bloch


                        Certificate of Compliance

      I certify that the foregoing brief consists of 2,355 words and is typed
in 14-point Times New Roman Font.

                                       /s/ Michael Bloch

                                       Michael Bloch




                                         15
                       CAUSE NUMBER ll-X3-0Oa77-CR


                         IN THE COURT OF APPEALS

                      ELEVENTH DISTRICT OF TEXAS



                            JOHNNY CRAIG TROUT,
                                 Appellant




                            THE STATE OF TEXAS,
                                  Appellee


                 On appeal from the 70th Judicial District Court
                             of Ector County, Texas
                      Trial Court Cause Number A-37,204

     STATE'S MOTION REQUESTING THAT THIS COURT ORDER
            APPELLANT TO REDRAW HIS APPELLATE BRIEF




TO THE HONORABLE COURT OF APPEALS:

      COMES NOW APPELLEE, THE STATE OF TEXAS, by and through

Assistant Ector County District Attorney Michael Bloch, and files this its motion

requesting that this Court order Appellant to redraw his appellate brief, and in

support thereof, would respectfully show this Honorable Court as follows:




                                                                                   Paget
                                            I.

          ***** filed his btiefin mcase m^ 12> 20M ^ ^ brfefjs
   due June 26, 2014.

                                          JJ.


         The State fully acknowledge, TeX. R. App. P. 38.9. which provides that
  briefing rules a* to be construedliberally. In«. ^ however> ^ ^ fc ^

 bnefdoes notin anywaywhafcoevercompiywitr^^^;
 Appearingin the briefa* statements identifyingAppellant's .nother, Karen ,„y
 best ofthe State's knowJedge, is notan attorneyatal.. The briefdoes not
                                                                              ma

mannertha, wouidallow the State to undenrtand the basis ofthis appeal. I,
-eludes severa, documents that are not in the appellaterecord. And, inthe State';
opinion, some ofit is unintelligible.




                                                                            Page 2
                                        m.


      Because of these defects, the State is not sure how it can appropriately

respond to Appellant's brief. The State prays that this Court order Appellant to
redraw his brief pursuant to Rule 38.9 (a) and/orXb).

                                      Respectfully Submitted,

                                       Michael Bloch
                                       Assistant District Attorney
                                      Ector CountyDistrictAttorney's Office

                                       Ector County Courthouse
                                       300 N.Grant, Room 305
                                       Odessa* Texas 79761
                                       (432) 498-4230 Phone
                                       (432) 498-4293 Fax
                                       blochmj@co.ector.tx.us

                                       Attorney for the State of Texas


                                By:    /s/ MichaelBloch
                                       Michael Bloch
                                       State Bar No. 24009906
                                       Assistant District Attorney


                         CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I certify that

on this 30* day of May, 2014, a copy of the foregoing motion was mailed to
Johnny Craig Trout, P.O. Box 1793, Quinlan, Texas 75474.

                                                                                 Page 3
                                     /s/Michael Bloch
                                     Michael Bloch
                                     Assistant District Attorney




                    CERTD7ICATE OF COMPLIANCE


     I certify that the foregoing Motion consists of 421 words and is typed in 14-

point Times New Roman font.

                                     /s/ Michael Bloch
                                     Michael Bloch
                                     Assistant District Attomey




                                                                             Page 4
                    SM T^/^-eV r
M--t:kX               ue,$^Ndftfl/i~ \]ohm'CfO'J /rout
              jhey hdierzed
           for b-dstid, fl^wb/v?e roNNfNf out o? fhe,
           back rooM Qidd ruN at Me .^Kicked/we. IN "Me
           Stonaot*tX had cw/y Stepped / Poot inJd/de,
0          khe door, Qi/sh'N Q/UdX I*Aided onJ 'ihe Couch
           X kniz^X Make a Mutate, X broke -#vee~ rVee
            of Qvsf!^ ardd ruN out the door, 0u$t;N ruN
            a-tfferne ptdd QushN picked ap a £e/ee ofa^
            Irofd QtjJ phased m^ toudarddhe Sferaj-e Sheds*
           IW fodt wy ®   Not h*ve a k^>'t!e} QN'd >£X hadq /C/i/v^e,. X Svre
     vjould rdoi he out of \nd th^ rve^f day ord a
    $jdt>,oo boNd/X^ they hod a kroi^ ord X^-11)0-0'^
    fAe SherX-f OJoufd kaue C^e. hack atid Qrz^?a
    M^ -uUay fae.-Pcr& c]afd< ^X %6l0,
     X ujcrsrdXiti De.wv/1- Cro ucA '$ house event aH^dTe
                                 ^-^   j         '   >—.        s




o




                                                           /?
                                        Appealed to the Court of Appeals
      VI          tf>
      Ul
      -
>           
CD         CO

S    TJ
           o>
           •*
                 X
                 h-       From the ran                                               Court
O    O
                 co~
>»   CO
           CM
           CO    (A
                 CO
                                               of Ector County
c    to          CO
c
n    X     ^^,

           O)
                 TJ     Applied for by Johnny Carrasco                                , Attorney
o    o           ()
     ffi
           CO    m      for Appellant                                     on the 19      day of
     q     o
           o>
                 o
                 CO
     a!                 December                     20 13     , and delivered to the Court of
           N-
           o     E
           o     o
     CM                 Appeals for the 11th District of Texas at Eastland, Texas on the
           z
           CO.
                 §.     21 day of March                           2Q14 .
                 ***
           CO     c
                 S                          Janis Morgan                 District          _ Clerk,
           •o
                 O       70th
           CO                                                     . Court, Ector County Texas.
           m     z
                 o                   By /s/ Eva B Franco                                 . Deputy
           z     o
           •e    CO
           0)           Appellant CourtCauseNo. 11-13-00377-CR
           a
           o
           tr;          Filed in Court of Criminal Appeals, at.
                        Texas, the         day of                                    .20

                                                                                            Clerk,

                                                                   Court of Criminal Appeals,

                                     By.
                                                                            INDEX PAGE 1


                                    CAUSE NO. A-37,204

The State Of Texas                             *                IN THE DISTRICT COURT
                                               *


        Vs.                                    *                 ECTOR COUNTY, TEXAS

Johnny Craig Trout                             *                 70th DISTRICT COURT

                                             INDEX


Front Cover                                                                             1


Index                                                                                   2


Caption                                                                                 5

Indictment, Filed April 20, 2010                                                        6

Precept, Filed April 26, 2010                                                           7

Waiver Of Arraignment, Filed May 4,2010                                                 8

First Pre -Trial Orders, Filed May 4,2010                                               9

Bond, Filed May 14, 2010                                                               14

Open File Policy Letter, Filed July 6,2010                                             16

Motion to Substitute Counsel, Filed July 28,2010                                       17

Order For Motion To Substitute Counsel, Filed August 5, 2010                         ..19

Open File Policy Letter, Filed September 3,2010                                        20

Motion For Continuance, Filed January 31, 2011                                         21

Order Granting Defendant's Motion For Continuance, Filed January 31, 2011              23

Motion For Continuance, Filed April 1, 2011                                            24

Order Granting Defendant's Motion For Continuance, Filed April 1,2011                  26

Motion For Continuance, Filed May 4, 2011                                              27

Order Granting Defendant's Motion For Continuance, Filed May 4,2011                    29
                                                                           INDEX PAGE 2


Motion For Continuance, Filed June 8, 2011                                           30

Order Granting Defendant's Motion For Continuance, Filed June 8, 2011                32

Order Resetting Jury Trial, Filed October 7, 2011                                    33

Order Resetting Jury Trial, Filed May 22, 2013                                       34

Order Resetting Jury Trial, Filed June 6, 2013                                       35

Order Resetting Jury Trial, Filed August 5, 2013                                     36

Motion For Continuance, Filed August 8, 2013                                         37

Order Granting Defendant's Motion For Continuance, Filed August 20, 2013             39

Order Resetting Jury Trial, Filed October 22,2013                                    41

Order On State's Motion In Limine, Filed November 20, 2013                           42

State's Motion In Limine, Filed November 20, 2013                                    44

Request For Sentencing By Jury, Filed November 20, 2013                              47

Application For Probation, Filed November 20,2013                                    48

Chosen Jury List, Filed November 20,2013                                             49

Defendant's Strike List, Filed November 20,2013                                      50

State's Strike List, Filed November 20, 2013                                        ..51

Charge Of The Court, Filed November 20, 2013                                         52

Verdict, Filed November 20, 2013                                                    .SJ_

Charge of The Court, Filed November 20,2013                                          58

Verdict, Filed November 20, 2013                                                    ..63

Judgment of Conviction By Jury, Filed November 20, 2013                              64

Order Of The Court Granting Community Supervision, Filed November 20, 2013           66

Order Transferring Prisoner, Filed November 25, 2013                                 71
                                                                               INDEX PAGE 3



Nunc Pro Tunc Judgment Of Conviction By Jury, Filed December 18, 2013                    72

Order, Filed December 18, 2013                                                           74

Notice Of Appeal- Pro Se Filing December 19, 2013                                        75

Docketing Certificate                                                                    76

Affidavit Of Indigency, Filed December 20, 2013                                          78

Trial Court Certificate Of Defendant's Right Of Appeal, Filed January 3,2014             81

Request For Extension Of Time                                                            82

Court's Docket Sheet                                                                     83

Clerk's Certification                                                                    85


Back Cover                                                                               86
JIM R. WRIGHT
 CHIEF JUSTICE
                                                 Court of Appeals                                     SHERRY WILLIAMSON
                                                                                                                 CLERK


                                                Eleventh District of Texas                               TELE: 254/629-2638
MIKEWILLSON
JUSTICE                                           100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191
                                                           P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY
JUSTICE                                               EASTLAND, TEXAS 76448                         vvww.l lthcoa.courts.state.tx.us


                                                      December 19,2013

          R. N. (Bobby) Bland, District Attorney               Johnny Craig Trout
          Ector County District Attorney's Office              #4452,1
          300 N.. Grant, Room 305                              Ector County Jail
          Odessa, TX 79761                                     PO Box 331
                                                               Odessa. TX 79761


          RE:    Appellate Case Number: 11-13-00377-CR             Trial Court Case Number:       A-37,204
          Style: Johnny Craig Trout v. The State of Texas

                  We have this day received and filed a copy of the Notice of Appeal and the Trial Court
          Information Form from the trial court clerk in the above cause.


                Pro se Appellant is requested to forward a docketing statement to our office on or before
          January 3, 2014. See Tex. R. App .P. 32. A copy ofthe docketing statement is enclosed.

                The Clerk's Record and Reporter's Record are now due for filing in the Court on or before
          January 20, 2014. There is a new Request for Extension form on the Court's website, revised
          4/2013. Please start using this form immediately.

                  A Certification of the Defendant's Right of Appeal did not accompany the Notice of Appeal.
          Pursuant to the January 1, 2003, amendments of the Texas Rules of Appellate Procedure, please note
          that the record must include the trial court's Certification of the Defendant's Right of Appeal. This
          appeal may be subject to dismissal if the certification is not included in a Clerk's Record or
          Supplemental Clerk's Record. Tex. R. App. P. 25.2. The trial court clerk is directed to fax the Certification
          of Defendant's Right of Appeal on or before January 3, 2014 and ensure that the certification is included with
          the Notice of Appeal in the Clerk's Record.

          NOTICE:      Effective January 1, 2014, e-filing will be mandatory in the Eleventh Court of
          Appeals.

                                                                          Respectfully yours,




                                                                          Sherry Williamson, Clerk

                                                                          By: Cheryl Busk, Deputy
          cc:    Tina Gregg, Court Reporter
                                                                                                                         X-
                 Denn Whalen, Judge
                 District Clerk - Ector County                                                               v*
JIM R.WRIGHT
 CIIIEFJUSTICE
                                                     Court of Appeals                                          SHERRY WILLIAMSON
                                                                                                                       CLERK


                                                    Eleventh District of Texas                                  TELE: 254/629-2638
MIKE WILLS0N
JUSTICE                                                 100 WEST MAIN STREET, SUITE 300                          FAX: 254/629-2191

                                                                 P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                            www.llthcoa.courts.statc.tx.us
JUSTICE                                                     EASTLAND, TEXAS 76448

                                                              January 1.0,2014

             R. N. (Bobby) Bland, District Attorney                     Johnny Craig Trout
             Ector County District Attorney's Office                    #44521
             300 N. Grant, Room 305                                     Ector County Jail
             Odessa, TX 79761                                           PO Box 331
                                                                        Odessa, TX 79761

             RE:        Appellate Case Number: 11-13-00377-CR
                        Trial Court Case Number: A-37,204
             Style: Johnny Craig Trout v. The State of Texas

                         We have this day received and filed the docketing statement and the trial court's Certification of
                 Defendant's Right of Appeal from Pro se Appellant in the above cause.

                         We note the Clerk's Record and Reporter's Record are due for filing in the Court on or before
                 January 20, 2014. There is a new Request for Extension form on the Court's website, revised
                 4/2013. Please start using this form immediately.

                 NOTICE: Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of Appeals. The
                 email address of an attorney or unrepresented party who electronically files a document must be
                 included on the front cover of the document and on the signature page.

                                                                                    Respectfully yours,



                                                                                    Sherry Williamson, Clerk

                                                                                    By: Cheryl Busk, Deputy


                 cc:    Tina Gregg, Court Reporter
                        Denn Whalen, Judge
                        District Clerk - Ector County
JIM R. WRIGHT
 CHIEF JUSTICE                                  Court of Appeals                                    SHERRY WILLIAMSON
                                                                                                               CLERK


MIKE WILLSON
                                                Eleventh District of Texas                             TELE: 254/629-2638
 JUSTICE
                                                  100 WEST MAIN STREET, SUITE 300                      FAX: 254/629-2191
                                                           P. O. BOX 271                          sherry.williamson@txcourts.gov
JOHN M. BAILEY
JUSTICE                                                                                           www.l 1 thcoa.courts.state.tx.us
                                                      EASTLAND.-TEXAS 76448

                                                       January 31, 2014

           Tina Gregg, Court Reporter                            District Clerk - Ector County
           Horizon Reporters                                     Janis Morgan
           P.O. Box 4475                                         301 Courthouse
           Odessa, TX 79760                                      3 00 North Grant Avenue
                                                                 0^e5slTTir7976T~

           RE:    Appellate Case Number: 11-13-00377-CR
                  Trial Court Case Number:     A-37,204
           Style: Johnny Craig Trout v. The State of Texas

                  Upon reviewing the file in the above cause, the Clerk's Record and Reporter's Record were
           originally due to be filed on January 20. 2014.

                  The Court deems the failure to file a request for extension of time and the inordinate delay in
           filing the record to be a serious matter. On the Court's own motion, the Court directs the District
           Clerk and the Court Reporter to file the records in this cause on or before February 17, 2014. At
           that time, the records must be electronically filed through the TAMES Records Submission Portal
           for the Eleventh Court of Appeals.

           NOTICE: Effective January 1,2014, e-filing is mandatory in the Eleventh Court of Appeals.
           Documents MUST contain an email address.


                                                                            Respectfully yours,




                                                                            Sherry Williamson, Clerk

           cc:   R. N. (Bobby) Bland, District Attorney
                 Denn Whalen, Judge
                 Johnny Craig Trout
JIc^u^EIGHT                                   COUrt Of Appeals                                      sherry Williamson
mikewillson                                  Eleventh District of Texas                               .tele:254/629-2638
Jl,ST'CE                                         100WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191
JOHN M. BAILEY                                            P.O. BOX 271                            sherry.williamson@txcourts.gov
 justice                                             EASTLAND, TEXAS76448                         www.llthcoa.courts.state.tx.us

                                                      February 6, 2014

           Johnny Craig Trout
           #44521
           Ector County Jail
           PO Box 331
           Odessa, TX 79761

           RE:    Appellate Case Number: 11-13-00377-CR
                  Trial Court Case Number:  A-37,204
           Style: Johnny Craig Trout
                    v. The State of Texas


                    Upon reviewing the file in the above cause, please note that the record was due for filing
           in this Court on February 17, 2014.

                   The District Clerk and Court Reporter have notified us that Appellant has not paid for the
           Clerk's Record or Reporter's Record, nor filed a Designation of Clerk's Record or Reporter's
           Record. Since Judge Whalen signed an order on December 18, 2013 finding Appellant not
           indigent, Appellant is responsible for payment of the records.

                  The payments and designations are due for filing with the District Clerk and Court
           Reporter with proof received in this Court by February 17, 2014. Otherwise, this appeal may be
           dismissed. Tex. R. App. P. 37.3(b).

                 If the above requirements are met by February 17, 2014, the Clerk's Record and
           Reporter's Record will be due for filing on or before March 19,2014.

           NOTICE:       Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of
           Appeals. Documents MUST contain an email address.

                                                                            Respectfully yours,




                                                                            Sherry Williamson, Clerk

           cc:   R. N. (Bobby) Bland, District Attorney (DELIVERED VIA E-MAIL)
                 Tina Gregg, Court Reporter (DELIVERED VIA E-MAIL)
                 Derm Whalen, Judge (DELIVERED VIA E-MAIL)
                 District Clerk - Ector County (DELIVERED VIA E-MAIL)
JIM R. WRIGHT
 CHIEF JUSTICE
                                                 Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                                  CLERK


                                                Eleventh District of Texas                                TELE: 254/629-2638
MIKEWILLSON
 JUSTICE                                           100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                            P.O. BOX271                              sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                       www.l 1 thcoa.courts.state.tx.us
 JUSTICE                                               EASTLAND, TEXAS 76448

                                                         March 21, 2014

             R. N. (Bobby) Bland, District Attorney                Johnny Craig Trout
             Ector County District Attorney's Office               #44521
             300 N. Grant, Room 305                                Lynn County Jail
                 Odessa, TX 79761                                  P.O. Box 277
                 * DELIVERED VIA E-MAIL *                          Tahoka, TX 79373

             RE:        Appellate Case Number: 11-13-00377-CR
                        Trial Court Case Number:     A-37,204
                 Style: Johnny Craig Trout v. The State of Texas

                        We have this day received and filed the Clerk's Record (1 volume) in the above cause.

                        We note the Reporter's Record was due for filing in this Court March 19,2014.
                 NOTICE: Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of Appeals.
                 Documents MUST contain an email address.

                                                                               Respectfully yours,




                                                                               Sherry Williamson, Clerk

                                                                               By: Cheryl Busk, Deputy

                 cc:   Tina Gregg, Court Reporter (DELIVERED VIA E-MAIL)
                       Denn Whalen, Judge (DELIVERED VIA E-MAIL)
                       District Clerk - Ector County (DELIVERED VIA E-MAIL)
JIM R. WRIGHT
 CHIEF JUSTICE
                                               Court of Appeals                                    SHERRY WILLIAMSON
                                                                                                             CLERK



                                             Eleventh District of Texas                               TELE: 254/629-2638
MIKEWILLSON
 JUSTICE
                                               100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                         P.O. BOX 271                            sherry.williainson@txcourts.gov
JOHN M. BAILEY
                                                                                                 www.l lthcoa.courts.state.tx.us
 JUSTICE                                           EASTLAND, TEXAS 76448

                                                       April 15, 2014

             R. N. (Bobby) Bland, District Attorney             Johnny Craig Trout
             Ector County District Attorney's Office            #44521
             300 N. Grant, Room 305                             Ector County Law Enforcement Center
             Odessa, TX 79761                                   P.O. Box 331
             * DELIVERED VIA E-MAIL *                           Odessa, TX 79760

             RE:    Appellate Case Number: 11-13-00377-CR
                    Trial Court Case Number:      A-37,204
             Style: Johnny Craig Trout v. The State of Texas

                    We have this day received and filed Reporter's Record (6 volumes) in the above cause.

                    Appellant's brief is now due for filing in this Courton or before May 15, 2014.
             NOTICE: Effective January 1, 2014, e-filing* is mandatory in the Eleventh Court of Appeals.
             Documents MUST contain an email address.


                                                                           Respectfully yours,




                                                                           Sherry Williamson, Clerk

                                                                           By: Cheryl Busk, Deputy

             cc:   Tina Gregg, Court Reporter (DELIVERED VIA E-MAIL)
                   Denn Whalen, Judge (DELIVERED VIA E-MAIL)
JIM R. WRIGHT
 CHIEF JUSTICE
                                                  Court of Appeals                                       SHERRY WILLIAMSON
                                                                                                                   CLERK


                                                  Eleventh District of Texas                                TELE: 254/629-2638
MIKE WILLSON
 JUSTICE                                             100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                              P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                         www.llthcoa.courts.state.tx.us
 JUSTICE                                                 EASTLAND, TEXAS 76448

                                                            May 12, 2014

                 Johnny Craig Trout
                 #44521
                 Ector County Law Enforcement Center
                 P.O. Box 331
                 Odessa, TX 79760

                 RE:      Appellate Case Number: 11-13-00377-CR
                          Trial Court Case Number:     A-37,204
                 Style: Johnny Craig Trout
                          v. The State of Texas

                          The Court has this day received correspondence from you in the above cause.

                                                                                 Respectfully yours,


                                                                                  ^TKAAA*-j-
                                                                                 Sherry Williamson, Clerk

                                                                                 By: Johanna Blair, Deputy

                 cc:      R. N. (Bobby) Bland, District Attorney (DELIVERED VIA E-MAIL)
JIM R.WRIGHT
CHIEKJUST1CE
                                                  Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                                  CLERK



                                                  Eleventh District of Texas                               TELE: 254/629-2638
MIKE WILLSON
 JUSTICE                                            100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                             P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                        www.llthcoa.courts.state.tx.us
 JUSTICE                                                EASTLAND, TEXAS 76448

                                                           May 27, 2014

           R. N. (Bobby) Bland, District Attorney                   Johnny Craig Trout
               Ector County District Attorney's Office              PO Box 1793
               300 N. Grant, Room 305                               Quinlan, TX 75474
               Odessa, TX 79761
               * DELIVERED VIA E-MAIL *

               RE:    Appellate Case Number: 11-13-00377-CR
                      Trial Court Case Number:        A-37,204
               Style: Johnny Craig Trout v. The State of Texas

                      We have this day received and filed a letter from Johnny Craig Trout stating papers
               received on May 12, 2014 were intended to be Appellant's pro se brief. Appellant's pro se brief
               is now filed as of May 12, 2014.

                      State's brief is now due for filing on or before June 26, 2014.

               NOTICE: Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of Appeals.
               Documents MUST contain an email address.

                                                                                Respectfully yours,




                                                                                 Sherry Williamson, Clerk

                                                                                 By: Cheryl Busk, Deputy
JIM R. WRIGHT
 CHIEF JUSTICE
                                                  Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                                  CLERK



                                                 Eleventh District of Texas                                TELE: 254/629-2638
MIKE WILLSON
 JUSTICE                                            100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                             P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                        www.llthcoa.courts.state.tx.us
 JUSTICE                                                EASTLAND, TEXAS 76448

                                                          August 14, 2014

             R. N. (Bobby) Bland, District Attorney                 Michael Bloch, Assistant
             Ector County District Attorney's Office                Ector County District Attorney's Office
                 300 N. Grant, Room 305                             300 N. Grant, Room 305
                 Odessa, TX 79761                                   Odessa, TX 79761
                 * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *


                 Johnny Craig Trout
                 PO Box 1793
                 Quinlan, TX 75474

                 RE:    Appellate Case Number: 11-13-00377-CR
                        Trial Court Case Number:      A-37,204
                 Style: Johnny Craig Trout
                        v. The State of Texas

                        The Court has this day OVERRULED State's motion to strike Appellant's brief in the
                 above cause.


                        It is noted State's brief is due for filing in the Court on or before September 5, 2014.

                 NOTICE:        Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of
                 Appeals. Documents MUST contain an email address.
                                                                                Respectfully yours,




                                                                                 Sherry Williamson, Clerk
JIM R. WRIGHT
CHIEF JUSTICE
                                                 Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                                 CLERK


                                                Eleventh District of Texas                                TELE: 254/629-2638
MIKE WILLS0N
 JUSTICE                                           100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191

                                                            P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                       www.llthcoa.courts.state.tx.us
 JUSTICE                                               EASTLAND, TEXAS 76448

                                                       September 5, 2014

            R. N. (Bobby) Bland, District Attorney                 Michael Bloch, Assistant
            Ector County District Attorney's Office                Ector County District Attorney's Office
                300 N. Grant, Room 305                             300 N. Grant, Room 305
                Odessa, TX 79761                                   Odessa, TX 79761
                * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *


                Johnny Craig Trout
                PO Box 1793
                Quinlan, TX 75474

                RE:   Appellate Case Number: 11-13-00377-CR
                      Trial Court Case Number:       A-37,204
                Style: Johnny Craig Trout
                       v. The State of Texas

                       State's brief has this day been received and filed in the above cause.

                       You will be advised when this case is set for submission.


                NOTICE:       Effective January 1, 2014, e-filing is mandatory in the Eleventh Court of
                Appeals. Documents MUST contain an email address.

                                                                               Respectfully yours,




                                                                               Sherry Williamson, Clerk

                                                                               By: Myrna McGough, Deputy
JIM R. WRIGHT
 CHIEF JUSTICE
                                              Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                              CLERK



MIKE WILLSON
                                             Eleventh District of Texas                                TELE: 254/629-2638
 JUSTICE                                        100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191
                                                         P.O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY
JUSTICE                                             EASTLAND, TEXAS 76448                            www.txcourts.gov/1 lthcoa

                                                       July 27, 2015

             R. N. (Bobby) Bland, District Attorney             Michael Bloch, Assistant
             Ector County District Attorney's Office            Ector County District Attorney's Office
             300 N. Grant, Room 305                             300 N. Grant, Room 305
             Odessa, TX 79761                                   Odessa, TX 79761
             * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *


             Johnny Craig Trout
             PO Box 1793
             Quinlan, TX 75474

             RE:    Appellate Case Number: 11-13-00377-CR
                    Trial Court Case Number:  A-37,204
             Style: Johnny Craig Trout
                     v. The State of Texas


                    The above cause has been set for submission on briefs in the Court of Appeals for the
             Eleventh District of Texas on August 20, 2015. You will be advised when an opinion is handed
             down.


                    The panel assigned to this case will be Chief Justice Wright, Justice Willson, and Justice
             Bailey. This panel is subject to change by the Court.

                                                                            Respectfully yours,




                                                                            Sherry Williamson, Clerk
JIM R. WRIGHT
 CHIEF JUSTICE
                                                  Court of Appeals                                      SHERRY WILLIAMSON
                                                                                                          .         .CLERK


                                                 Eleventh District of Texas                                   TELE: 254/629-2638
MIKE WILLSON
 JUSTICE                                           100 WEST MAIN STREET, SUITE 300                            FAX: 254/629-2191

                                                             P.O. BOX271                              sherry.williamson@txcourts.gov
JOHN M. BAILEY                                                                                          www.txcourts.gov/1 lthcoa
 JUSTICE                                               EASTLAND, TEXAS 76448

                                                           August 28, 2015

                 R. N. (Bobby) Bland, District Attorney            Michael Bloch, Assistant
                 Ector County District Attorney's Office           Ector County District Attorney's Office
                 300 N. Grant, Room 305                             300 N. Grant, Room 305
                 Odessa, TX 79761                                   Odessa, TX 79761
                 * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *


                 Johnny Craig Trout
                 PO Box 1793
                 Quinlan, TX 75474

                 RE:    Appellate Case Number: 11-13-00377-CR
                        Trial Court Case Number:      A-37,204
                 Style: Johnny Craig Trout
                        v. The State of Texas

                        The Court has this day AFFIRMED thejudgment of thetrial court in the above cause.

                        Copies of the Court's opinion and judgment are attached.
                        Appellant is advised that a Petition for Discretionary Review may be filed with the Clerk,
                 Court of Criminal Appeals. Austin. Texas. No copy is required for the Eleventh Court of
                 Appeals.

                                                                                Respectfully yours,




                                                                                Sherry Williamson, Clerk

                 cc:    Dean Rucker, Administrative Judge (DELIVERED VIA E-MAIL)
                        Denn Whalen, Judge (DELIVERED VIA E-MAIL)
                        District Clerk - Ector County (DELIVERED VIA E-MAIL)
                             1 lTH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT



Johnny Craig Trout,                          * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-37,204.


Vs. No. 11-13-00377-CR                       * August 28, 2015

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court's
opinion, the judgment ofthe trial court is in all things affirmed.
The State of Texas                                                                       In The 70th District
            • *
v.                                                                                       Court

JOHNNY CRAIG TROUT                                                                       ECTOR County, Texas
State ID No.: TX02801787

                  NUNC FRO TUNC JUDGMENT OF CONVICTION BY JURY
                              VU&tUSU&F7f?"


Judge Presiding:         Hon. DENN WHALEN                                   Date Judgment
                                                                            Entered:
                                                                                                       11/21/2013
                                                                            Attorney for
Attorney for State:      AMANDA NAVARETTE                                                             «JEFF ROBNETT
                                                                            Defendant:
Offense for which Defendant Convicted:
LESSER INCLUDED OFFENSE OF BURGLARY OF A HABITATION WITH INTBNT ff@ COMMIT
ASSAULT                                                                                                                        T-i ww
Oharflw Tnstrument:                                                         Statute for Offense:                                             .O'CfOCK
INDICTMENT                                                                  30.02 Penal Code
Date ofOffense:
mi/2010                                                                                                                       DEC 1 i 2013
Degree of Offense:                                                          PfeaJoOffengei
2ND DEGREE FELONY                                                           NOT GUn/FY                              gstrirt qerH-foftw C^imtv/axas
Verdict ofJury:                                                             Findings on Deadly Weapon:
GUILTY                                                                      N/A                                     8V
Plea to 1st Enhancement                                              Plea to 2nd Enhancement/Habitual
Paragraph:                               N/A                         Paragraph:                                              N/A
Findings on 1st Enhancement                                         Findings on Z"4
Paragraph:                               N/A                        Enhancement/Habitual Paragraph:                          N/A
Punished Assessed by:                                Dh^aRftntPnce Imposed:                              Date Sentence to Commence:
JURY                                                 11/21/2013                                          11/21/2013
Punishment and Place
of Confinement:               FIVE (5) YEARS INSTITUTIONAL DIVISION, TDCJ
                                              THIS SENTENCE SHALL RUN CONCURRENTLY.
     [Xj SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR TEN (10)
                                                                      YEARS.
Fine:                                    Court Costa:        Restitution:           Restitution Payable to:
$ 5,000.00                               $ 264.00            $0                     D VICTIM (see below) D AGENCY/AGENT (see below)
     1 I Attachment A, Order to Withdraw Funds, is incorporated into ftfo judgment and wade apart hereof.
Sox Offender Registration Requirements do not apply to the Defendant. TEX. Code Ckim.Pkoc. chapter62.
The age ofthe victim at the time of the offense was N/A .
               If Defendant wt tomtvti asntence in TDCJT enter imarociTitiiin pcrteds in            xne uourt received the verdict and ORDERED it entered upon the minutes of the Court.
     .,, P^^awntAssessed bv Jury/ Court/ No election feelect one)
 &3 Jury. De^ndantentered aplea and filed awritten electionto have the jury assess pronshment The jury heard evidence relative to
 ttoquestron ^punishment. The Court chargedthejury and itretired to conader the o^estion ofpunishment After due deliberation
 the jury was broughtinto Court,and, in open court,it returned its verdictas indicatedabove.
 • Court Defendant elected to have the Court assess punishment. After hearing evidence relative to the o^iesticn ofpunishment the
 Court assessed Defendant's punishment as indicated above.                                                                    —» ««=
DNo Election. Dafeialant did notfife a written elections
ewidencerelaftve tothequestion ofpunmhment, theCourt assessed Defendants punislnnent asindk^                             ^^
o»rr» nJ"? P"? Fm°S Defenda^OTJ[Btoitted the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY ofaeabove offense. The Court Finds the Presentence Investigation, if so ordered, was done according to theapplicable
provisions ofTEX Code Cmm. Ph0C. art 42.12 §9.                                                                         ««-«»»
          The CourtOBDERS Defendant punished as indicated above. The CourtOrders Defendant topay all fines, court costs, and
restitution as indicated above.                                                                                              —. «•«•»
          p""infr»TMlt Potions feelect one)
g Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent ofthe State ofTexas or the
Sheriffofthis County to take, safer/ convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
OBDEaa Defendant to be confined for theperiod and in the manner indicated above. The Court ORDERS Defendant remanded tothe
custody ofthe Sheriffofthis county until the Sheriffcan obey the directions ofthis sentence. The Court Orders that upon release
from confinement Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
OrdersDefendant topay, or mate arrangements topay, any remaining unpaid fines, court costs, and restitution asordered bvthe
Court above.                                                                                                                  J
D County JaU—Confinement /Confinement in Lien ofPayment The Court ORDHBSDefend^tiinmedmtelycommitted to
thecustody ofthe SheriffofEctorCounty, Texas onthe date tlm sentence fe tocommenoe. Defendant shan beconfined in theEc^^^
County Jail for the period indicated above. The Court Orders that upon release from confinement Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court Orders Defendant to pay, or mate
arrangements to pay,anyremaining unpaidfines, court costs, andrestitutionas ordered by the Courtabove.
U Fine Only Payment The punishment assessed against Defendantis&r aFINE ONLY. The Court Orders Defendant to proceed
immediately to the Office ofthe Ector County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all
fines and court costs as ordered by the Court in this cause.
_        Execution /Suspension ofSentence fselect one)
LJ The Court ORDERSDefendants sentence EXECUTED.
__3 The Court ORDERS Defendants sentence ofconfinement SXfflPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) bo long asDefendant abides byanddoes notviolate the termsandconditions of
community stroervision. The order setting forth theterms and conditions ofcommunity suj>ervision is incorporated into this
judgment by reference.
          The Court Orders thatDefendant is given credit noted above onthissentence for thetimespent incarcerated.
                            Furthermore, the following special findings or orders apply;
DEPENDANT SHALL SERVE 180 DAYS IN THE ECTORCOUNTY JAIL AS A CONDITION OF PROBATIONTO BE
SERVED BEGINNING 11/25/13

$50.00 CRIME STOPPERS FEE


Signed and entered on November 21,2013

                                                                mgNwwffAr.iew
                                                                JUDGE PRESIDING




Clerk:.




                                                                                                  Right Thumbprint


                                       TROUT. JOHNNY JOC                              Page 2of2                     JO
                                                                §                  In The 70th District
he Stats* of Texas?
                                                                §
                                                                §                  Court
                                                                §
                                                                §                  ECTOR COUNTY, Texas
OHNNY CRAIG TROUT
                                                                §
TATE ID NO.: TX02501787                                         §

                                 JUDGMENT OF CONVICTION BY JURY
                                                                 Date Judgment               11/20/2013
idge Presiding:        HON. DENN WHALEN                          Entered:
                                                                 Attorney for                JEFF ROBNETT
ttomey for State:      AMANDA NAVARETTE                             Defendant:


*gS££&5n3£a£^ OF BURGLARY OF AHABITATION WITH INTENT TOCOMMIT
Assault                                                             -          . »-
                                                                    Statute for Offense:
                                                                                                                          Wfcetr
lb arcing Instrument
                                                                    30.02 Penal Code                          _lL             ut*twGVll0Ck~
NDICTMENT
latonf Offense:

Vll/2010                                                            PIga to Offense:                                 wrwim~
)t>Pfree of Offense:                                                NOT GUILTY
»ND DEGREE FELONY                                                   VinAinr* on Deadly Weapon: UlSOTCt Cleft JE«t0r C0Unty„TfeX8S
TorAir± of Jury:                                                     xr/A                              eOMrSrsi . ,*\ i-—•4rate Senten~» *» finmrnence:
                                           Presentence Imposed:                                  11/on/2013
                                            11/20/2013                                           11/20/201J
Punishment and Place       FIVE (5) YEARS INSTITUTIONAL DIVISION, TDCJ
of Confinement
                                      ~n—***cmauu.m CONCURRENTLY.
                                      THIS SENTENCE saflubn^ ~
                                                            _                                             __,                              .




Fine
                                  Court Costs:        Restitution:

                                                      $0
                                                                               ffggBKSS, nAGEHCY/AGEKTagb^
     ftnn on                       $x 264.00
                                      aoi.w           v ~               ,
$ 5,000-00

Sex Offender Registration Requirements do not apply to the Defend
Th. aee ofthe victim at thetimo oftbe offense was N/A ;^^^^^^^^^^^^^T^
                    From    to    ^       Fn,m         to                   From       *>
                                          Pmm          to                   From       *°




             ^..„«»» /Waivnr of Counsel (select one)
  Kl Defendant appeared in person with Counsel.                                      representation by counsel in writing in open court.



                                                                                                 Page 1of 2
                                         TROUT. JOHNNY JOC
         The Court received the verdict and ORDERED it entered upon the minutes of the Court.
   '     Famishment Assessed by Jury / Court / No election (select one)
E_3 Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
O Court Defendant elected to have the Court assess punishment After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
I~l No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment the Court assessed Defendant's punishment as indicated above.
        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions ofTEX. CODE CRIM. PROC. art 42.12 § 9.
        The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
         Punishment Options (select one)
E3 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent ofthe State ofTexas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriffofthis county until the Sheriffcan obey the directions ofthis sentence. The Court ORDERS that upon release
from confinement Defendant proceed immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the
Court above.
PI County Jail—Confinement / Confinement in Lieu of Payment The Court ORDERSDefendant immediately committed to
the custody ofthe Sheriff of Ector County, Texas on the date the sentence is to commence. Defendant shall be confined in the Ector
County Jail for the period indicated above. The Court Orders that upon release from confinement Defendant shall proceed
immediately to the ECTOR COUNTY COMPLIANCE DEPARTMENT. Once there, the Court Orders Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
Q Fine Only Payment The punishment assessed against Defendant is for a fine only. The Court Orders Defendant to proceed
immediately to the Office of the Ector County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all
fines and court coste as ordered by the Court in this cause.
        Execution / Suspension of Sentence (select one)
ED The Court ORDERSDefendant's sentence executed.
_*_ The Court ORDERS Defendants sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
       The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                              Furthermore, the following special findings or orders apply:
DEFENDANT SHALL SERVE 180 DAYS IN THE ECTOR COUNTY JAIL AS A CONDITION OF.PROBATION TORE
SERVED BEGINNING 11/25/13


$50.00 CRIME STOPPERS FEE


Signed and entered on November 20, 2013


                                                                 DENN
                                                                           l\
                                                                           forALEN
                                                                                             (X a "
                                                                 JUDGE PRESIDING




Clerk:\^_V__i_Mai_(_i1A^


                                                                                                     Right Thumbprint



                                       TROUT. JOHNNY JOC                                Page 2 of2
TAe Joy ujas faVcr th^c Q/jf ^^ ^
Xo ,°n^ r°de ]N Coo»+ onJ No^, X , ,
x oe,^ cix^xxfd^a^p^^s
  \Jo\unoL s/
  [dolun.PL               '
         *.//ate O'cJcct fl/vnkcjr. //-/?-** 3 77-oe
»pp                                                     NO.   f\ ^>11j>H
THE    STATE OF TEXAS                                             §         IN THE DISTRICT COURT


                                                                  §
                                                                  §
                                                                  §         70th JUDICIAL DISTRICT


                                                                  §
                                                                  §
                                                                  §
JOHNNY TROUT                                                                ECTOR COUNTY, TEXAS




                          DEFENDANT'S REQUEST FOR SENTENCING BY JURY


        TO THE HONORABLE JUDGE OF SAID COURT:



                     COMES                   NOW     the      undersigned   attorney    on    behalf     of

        DEFENDANT,                      and files this DEFENDANT'S REQUEST FOR SENTENCING

       BY JURY, requesting in this Cause Number now pending in this

       Court,              that              the JURY         impose any sentence in       the   event   of

        conviction of Defendant.


                                                                             Respectfully submitted,

                                                                            The Law Offices of Jeff
                                                                            Robn^tl

                     FILED                                                    /
                                             .o'Glock                        Jef f r eyS^yH
                                                                             ATTORNEY FOR DEFENDANT




      //^fcXy^ £ p*?yi / "2-
k)yAMsvj X&usv^ cy &% Q^cX&p sy*
                                                                                                         47
    Appellate Docket- N.T7-Ol{
                                                                                          CHIEF DEPUTY DISTRICT ATTORNEY
     Room 305, 300 North Grant
                                                                                                 Linda Deaderick
        Odessa, Texas 79761
A.C. 432-498-4230 • Fax 432-498-4293                                                        DEPUTY DISTRICTS ATTORNEYS
                                                                                                 Leonard J. Bruce
                                                                                                 Lee McClendon

                                        R.N. (Bobby) Bland                                         M. Scott Layh
                                                                                                Justin Cunningham
                                                  District Attorney                              Maggie Marmolejo
                                                   Ector County                                   Laura M. Patel

                                          70th, 161st, 244th, 358th Judicial Districts




         July 6, 2010




         Ms. Laura Carpenter
         506 N. Sam Houston
         Odessa, Texas 79761

         Re:       Cause No. A-37,204
                   The State of Texas vs. JOHNNY CRAIG TROUT

         Dear Ms. Carpenter:

         I have authorityat this time to make an offer of Twelve (12) Yearsin the Texas Department of
         Criminal Justice, court costs and full restitution, in return for your client's voluntary plea of
         guilty.

         Sincerely,




         Justin Cunningham
         Deputy District Attorney

         JC/ld
                    Ajfe.ll«it. Docket Nwb^r \)-W 00"}T7-Cf{
                                                                                        n nET ntpirrr DISTRICT ATTORNEY
      Room 305, 300 North Grant
                                                                                                Linda Deaderick
         Odessa, Texas 79761
                                                                                          DEPUTY DISTRICTS ATTORNEYS
 A.C. 432-498-4230 • Fax 432-498-4293
                                                                                               Leonard J. Bruce
                                                                                                Lee McClendon

                                        R.N. (Bobby) Bland                                       M. Scott Layh
                                                                                              Justin Cunningham
                                                 District Attorney                             Maggie Marmolejo
                                                  Ector County                                  Laura M. Patel

                                         70th, 161st, 244th, 358th Judicial Districts




          September 3, 2010

          Jeff Robnett
         Attorney at Law
          P.O. Box 1583
          Midland, TX 79702

          RE: Cause No. A-37,204 -The State of Texas vs. JOHNNY CRAIG TRt)UT


          Dear Counsel:



          I have authority at this time to make an offer of Twelve (12) Years in the Institutional
          Division ofthe Texas Department ofCriminal Justice, courtcosts and full restitution. Ifyour
          client has no other pending criminal charges, either indicted or unindicted



          Sincerely,



          Justin Cunningham
          Deputy District Attorney

          JC/kcg




Cc f-7-ri
                                                                                                                igj vv i f v v   l




      Room ?03. MO North Gram                   a ™k6m_WI                              -H-g._Hlliy. DIbTmct attorney
         Odcua, Tckii? 797*1                    \d_uH__«k_W&^/                                I,tml» relink*.
.VC.4,2-49».4:J0-Fax432-4M.42M                   ^^^^^                                  deputy districts ATTfMffi
                                                                                             t.t't)i\.ir«l J, Hiurr
                                                                                              l.    Rule 23. Nunc Pro Tunc Proceedings in Criminal Cases

    23.1. Judgment and Sentence )

        Unjgss_lhe trial court has granted a new trial or arrested thP judgment or__uniess the
    defendant has appealed, a failure to render judgment and pronounce sentence may be
    correcteor"at_any"time bythe court's doing so.

    23.2. Credit on Sentence
/
        When sentence is pronounced, the trial court must give the defendant credit on that
    sentence for:


        (a) all time the defendant has been coirfiqed since the time when judgment and
        sentence should have been entered and pronounced; and
        (b) all time between the defendant's arrest and confinement to the time when
        judgment and sentence should have been entered and pronounced.
Rule 23. Nunc Pro Tunc Proceedings in Criminal Cases

J3.1. Judgment and Sentence;

     Unless the trial court has granted a new trial or arrested th* judgment nr ijhiess the
defendant has appealed, a failure to render judgment and pronounce sentence may be
correctecTatany time By the court's doing so.

23.2. Credit on Sentence


    When sentence is pronounced, the trial court must give the defendant credit on that
sentence for:


    (a) all time the defendant has been conTiqed since the time when judgment and
    sentence should have been entered and pronounced; and
    (b) all time between the defendant's arrest and confinement to the time when
    judgment and sentence should have been entered and pronounced.
                                       NO. A-37,204

THE STATE OF TEXAS                                IN THE DISTRICT COURT

VS.                                               OF ECTOR COUNTY, TEXAS

JOHNNY CRAIG TROUT                                70TH JUDICIAL DISTRICT


                                       V E R D IC T


      We, the Jury, find the Defendant, JOHNNY CRAIG TROUT, guilty of the lesser
offense of Burglary of a Habitation With Intent to Commit Assault.


                                         •F^fe^W^

             j.\^>V—Nl"'.'"^""           /I-io~i3                                                     NO. A-37,204

THE STATE OF TEXAS                                IN THE DISTRICT COURT

VS.                                               OF ECTOR COUNTY, TEXAS

JOHNNY CRAIG TROUT                                70TH JUDICIAL DISTRICT




                                     VERDICT



      We, the Jury, having previously found the Defendant, JOHNNY CRAIGJROUT,

guilty beyond a reasonable doubt of the offense of Burglary ofa Habitation, as charged in Q-t&^+Jb-
the Indictment, assess his punishment at confinement in the Institutional Division of the

Texas Department of Criminal Justice for                 years.

      In addition thereto, WE DO / WE DO NOT assess a fine in the amount of

$




                                               FOREPERSON




                                                                                     62